Citation Nr: 1213300	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with nephropathy (diabetes).

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a cerebrovascular accident (CVA) with hemiparesis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, wife



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Honolulu, Hawaii.  It was previously remanded by the Board for additional development in November 2010.  It has now been returned to the Board.

In July 2010 the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing which was held at the RO.  The Veteran also testified at a hearing that was held before a decision review officer (DRO) at the RO in February 2008.  Transcripts are on file.


FINDINGS OF FACT

1.  The Veteran's diabetes is presently controlled by diet, medication and insulin.  Regulation of activities is not medically required.

2.  The Veteran's CVA with hemiparesis was not shown to be characterized by more than mild paralysis of the radicular groups.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes with nephropathy were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a rating in excess of 20 percent for residuals of a CVA with hemiparesis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Codes 8009, 8513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in October 2005 which explained how VA could help him obtain evidence in support of his claim.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability.  The Veteran was sent another VCAA letter in December 2010, in accordance with instructions which were set forth in the November 2010 Board remand, which again provided information about VA's duty to assist him with obtaining evidence in support of his claim.  The December 2010 letter explained that, in order to receive a higher rating for his disabilities, he needed to show that they got worse, and it explained the general manner whereby ratings and effective dates are established for service connected disabilities.  The Veteran's claim was thereafter readjudicated in a supplemental statement of the case (SSOC) dated in February 2012.

In addition to its duties to provide various notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and transcripts of the Veteran's testimony at the February 2008 and July 2010 hearings.  The Veteran was also provided VA examinations in connection with these claims, and those examinations were sufficiently detailed for rating purposes.  The more recent examinations in February 2011 were conducted in accordance with instructions which were set forth in the November 2010 remand.

The Board finds that VA satisfied its obligations pursuant to the VCAA in this case.  The Board also finds that there was substantial compliance with the instructions which were set forth in the November 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).

Initial Rating

The Veteran contends that the symptoms of his diabetes and the residuals of a CVA are more severe than is encompassed by the 20 percent ratings that are currently assigned for each of those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A) Evaluation of Diabetes

Diabetes is rated pursuant to 38 C.F.R. § 4.120, diagnostic code 7913.  A 20 percent rating is assigned when a restricted diet and either insulin or an oral hypoglycemic agent are necessary.  A 40 percent rating is assigned when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when the diabetes requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications which would not be compensable if separately evaluated.  A 100 percent rating is assigned when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran was first afforded a VA examination with respect to his diabetes in February 2006.  The Veteran reported that he was diagnosed with diabetes in 1981 after a routine physical.  At that time, he had no symptoms of diabetes.  Currently, the Veteran did not experience ketoacidosis or hypoglycemic reactions requiring hospitalization.  However, he has hypoglycemic episodes approximately 3 times per week during which he feels sweaty, jittery, and week.  These episodes resolve with juice or raisins.  The Veteran was treated with a restricted diet, medications, and insulin.  Regulation of activities was not required, but the Veteran self-imposed restrictions because he was afraid of hypoglycemic episodes.  There were no visual or neurological problems.  Lab tests showed proteinuria.  The Veteran used to see a diabetic care provider once every 3 months but now went once per month.  The Veteran worked as an engineering technician for the Hawaii County Department of Water Supply and low blood sugar interrupts his work about twice per week when he needs to stop and have juice or raisins. 

The examiner diagnosed diabetes with resultant vascular disease manifested by stroke and early nephropathy manifested by proteinuria with normal creatnine and BUN.  No diabetic neuropathy or retinopathy was detected.

The Veteran submitted a letter from one of his doctors, Dr. D.T.M., dated in September 2006.  The doctor wrote that the Veteran was on insulin and a restricted diet and that his activities were regulated.  He did not explain what he meant by saying the Veteran's activities were regulated.  Since the Veteran's diabetes was poorly controlled, he was referred to an endocrinologist for assistance in managing the diabetes. 

The Veteran submitted a letter from his endocrinologist, Dr. F.D.S., dated in January 2008.  The endocrinologist wrote that the Veteran was treated with medication and insulin.  He was instructed to follow an appropriate diet, monitor his blood sugar, and remain physically active.  Despite these efforts, the Veteran's blood glucose control remained suboptimal.  There is no mention of any regulation of activities.  

The Veteran submitted another letter from Dr. D.T.M.  The doctor wrote that the Veteran took oral hypoglycemic agents and insulin.  He had to monitor his blood sugar at home at least 3 times per day.  Monitoring needed to be more aggressive with certain types of physical activities and with an exercise regimen.  The Veteran does bicycling and kayaking but when he does these activities he needs to be with other people in case he has a reaction to insulin.  He was advised to avoid tasks that involve heights because of potential hypoglycemic problems.  Other than the instruction to avoid heights, there was no mention of regulation of activities and in fact the Veteran had an exercise regimen that he was following.

At a February 2008 DRO hearing, the Veteran testified that he took medication and had to avoid certain types of food.  He felt that his activities were regulated because he was instructed to exercise and to have someone else with him at those times in case he had a hypoglycemic reaction.  He was also instructed to avoid heights. 

In a March 2010 letter, the Veteran's endocrinologist wrote that the Veteran had to take insulin twice per day.  Dietary restrictions and physical activity were recommended for blood glucose control.  No restrictions had been placed on the Veteran's activities. 

At his hearing in July 2010 the Veteran contended that his activities were regulated. He takes medication and insulin, has a restricted diet, and has been told to exercise.  He was told he should not kayak or do activities such as yard work alone and has been told not to ascend ladders.  He felt that this constituted regulation of activities.   He noted that the endocrinologist, Dr. F.D.S., was the primary person who cared for his diabetes.  He was not restricted from exercising but the conditions under which he could exercise were restrictive.  

The Veteran was afforded a VA examination of his diabetes in February 2011.  The Veteran took medication and insulin to treat his diabetes.  He reported hypoglycemic reactions about two times per week that resolve with drinking juice.  He was told to follow a restricted diet.  The Veteran was afraid of hypoglycemic reactions so he does not go kayaking unless he has someone else with him and he will not climb a ladder without his wife watching. 

The examiner diagnosed diabetes.  Complications included vascular disease manifested by stroke and early nephropathy (proteinuria with normal creatnine and BUN).  There was no diabetic neuropathy or retinopathy detected.  The effect of the disability on the Veteran's daily activities was that he is cautious with his activities to avoid hypoglycemia.  A genitourinary examination did not find any notable symptoms of the Veteran's nephropathy and it had no effect on his daily activities. 

The evidence does not show that the Veteran meets the criteria for a rating in excess of 20 percent for his diabetes.  While the Veteran believes his activities to be regulated because he was instructed to avoid heights and he feels he has to perform certain activities like kayaking with another person present, the evidence does not show that he was required by a physician to avoid strenuous occupational and recreational activities; in fact, the evidence shows that the Veteran has been advised by his doctors to exercise.  The Board acknowledges that the 2006 letter from Dr. D.T.M. indicated that the Veteran's activities were regulated.  The letter did not explain the nature of these regulations and whether they involved avoidance of strenuous activities.  Moreover, more recent letters from Dr. D.T.M. do not indicate that the Veteran's activities are regulated and the Veteran still engages in biking and kayaking.  Additionally, the Veteran's endocrinologist, who the Veteran testified is the primary physician responsible for managing his diabetes, specifically noted in his March 2010 letter that no restrictions had been placed on the Veteran's activities.  At his hearing, the Veteran also testified that no restrictions had been placed on his ability to exercise, but the conditions he had to exercise under were restrictive.  The Veteran self-imposes some restrictions on his activities because he is afraid of hypoglycemic reactions, but there is no evidence that he has been instructed by his diabetic care provider to do this.  Such a voluntary restriction, without being advised by a physician to limit strenuous activities, is insufficient to warrant a higher rating.  Moreover, there was no showing that the Veteran's diabetic nephropathy was separately compensable.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms, including the need for diet restrictions, medications, and insulin to control his diabetes, are specifically contemplated by the rating schedule.  While the Veteran also experiences hypoglycemic episodes, these are controlled with juice or raisins and have not required the Veteran to be hospitalized.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 20 percent for diabetes is denied.

	B) Evaluation of CVA with hemiparesis

The appropriate rating for a CVA is addressed in 38 C.F.R. § 4.124a, diagnostic code 8009.  For 6 months after the incident a 100 percent rating applies.  Thereafter, it is rated based on its residual effects.  Here, the RO determined the residuals most closely approximately paralysis of the radicular groups, diagnostic code 8513.  A 20 percent rating is applied for mild incomplete paralysis, regardless of whether the dominant or non-dominant arm is affected.  A 30 percent rating applies for moderate incomplete paralysis in the non-dominant arm.  A 40 percent rating applies for moderate incomplete paralysis of the dominant arm.  A 60 percent rating applies for severe incomplete paralysis of the non-dominant arm.  A 70 percent rating applies for severe incomplete paralysis of the dominant arm.  An 80 percent rating applies for complete paralysis of the non-dominant arm.  A 90 percent rating applies for complete paralysis of the dominant arm. Id.

A VA examination for diabetes that took place in February 2006 noted that the Veteran had a mild stroke in 1992 which left him with mild right sided weakness. 

At a February 2008 DRO hearing the Veteran testified that after his stroke he had trouble drawing because his ability to stay focused was less than before.  Sometimes he feels tingling.  He felt that the stroke exacerbated his psychiatric problems. 

At his hearing in July 2010, the Veteran testified that he experienced subtle changes after his stroke.  The neurologist who treated him told him that even though he regained all of his motor skills, there would be subtle changes that he would notice over time.  He reportedly has difficulty thinking as quickly as before.  He can't draw as well as he used to.  His motor strength has returned.  He sometimes experiences "weird" sensations such as the sensation of veering left while riding a motorcycle, so he avoids doing that.  He reported he experiences vertigo and he did not know if that was related to the stroke.  

The Veteran was afforded a VA neurological examination in February 2011.  The examiner noted the Veteran's past history of a stroke with mild right sided weakness.  Objective findings showed normal monofilament sensation to the feet bilaterally.  Right upper extremity and lower extremity strength was 4 out of 5 on the right and 5 out of 5 on the left.  

The evidence does not show a more than mild residual effects.  The Veteran has some mild right sided weakness, with right upper and lower extremity strength of 4 out of 5 on the right as compared with 5 out of 5 on the left.  The Veteran was examined by two different examiners, both of whom referred to the Veteran's right sided weakness as mild.  The Veteran admitted his motor function had returned on the right side.  The Board recognizes that the Veteran believes that he sustained some type of mild cognitive impairments as a result of his stroke, making it difficult to draw or answer questions as quickly as he used to.  These symptoms have not been medically linked to the stroke and are not severe enough to warrant a higher rating.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  While the Veteran's complaints of minor cognitive impairments are not specifically contemplated by the rating schedule, they are not severe enough so as to present an exceptional case.  Moreover, there have not been repeated hospitalizations nor has there been marked interference with employment as a result of these symptoms, or any other present residuals of the 1992 stroke.  The Veteran is now retired. 

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

A rating in excess of 20 percent for diabetes with diabetic nephropathy is denied.

A rating in excess of 20 percent for residuals, CVA with hemiparesis, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


